DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Response to Amendment
	2. Amendments filed 10/5/2022 have been entered wherein claim 1 is amended and claims 2-4 are new. Accordingly, claims 1-4 are examined herein. 
Claim Objections
3. Claims 1-4 are objected to because of the following informalities: 
Claim 1, “A method of grinding a substrate including a face side and a reverse side held on a holding surface” should read “A method of grinding a substrate, including a face side and a reverse side, held on a holding surface” to promote clarity. 
Claim 2, “results in a substrate in which an outer” should read “results in [[a]] the substrate in which [[an]] the outer” to avoid the antecedent basis issue. 
Claim 3, “results in a substrate in which the outer circumferential portion of the substrate and the inner” should read “results in [[a]] the substrate in which the outer circumferential portion of the substrate and [[the]] an inner” to avoid the antecedent basis issue.
Claim 4, “results in a substrate” should read “results in [[a]] the substrate” to avoid the antecedent basis issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2018020398), hereinafter Toshiyuki (see attached translation), in view of Fumi et al. (JP 2013119123), hereinafter Fumi (see translation attached on 7/26/2022), and further in view of Gokita et al. (JP 2011206867), hereinafter Gokita (see translation attached on 3/29/2022).
Regarding claim 1, Toshiyuki teaches a method of grinding a substrate (fig. 3-9) including a face side and a reverse side (fig. 4, the substrate includes a face side and a reverse side) held on a holding surface of a chuck table (fig. 4) with a grinding wheel (grinding wheel 32) while the chuck table and the grinding wheel are being rotated about their own central axes (fig. 4, arrows 26 and 27), comprising: 
a first grinding step of grinding away a larger depth of the substrate from an outer circumferential portion of the substrate than at a central portion of the substrate by keeping an grindstone assembly of a grinding unit and the reverse side of the substrate in abrasive contact with each other (the grinding step shown in figs. 4 and 5 is being interpreted as the first grinding step. Paragraphs 0016-0019 of the attached translation. The first grinding step, as shown in figs. 4 and 5, grinds away a larger depth of the substrate from an outer circumferential portion of the substrate than at a central portion of the substrate by keeping a grindstone assembly of a grinding unit and the reverse side of the substrate in abrasive contact with each other), the grinding unit including the grinding wheel (fig. 4);
a second grinding step of grinding the substrate by again keeping the grindstone assembly and the reverse side of the substrate in abrasive contact with each other by lowering the grinding unit (figs. 8-9, paragraphs 0026 of the attached translation. The grinding step depicted in figs. 8-9 is being interpreted as the second grinding step which includes grinding the substrate by again keeping the grindstone assembly and the reverse side of the substrate in abrasive contact with each other by lowering the grinding unit), and 
wherein the first grinding step includes a first adjusting step of adjusting a rotational axis of the chuck table with respect to a rotational axis of the grinding wheel such that a portion of the holding surface underlying an area of contact between the grindstone assembly and the substrate is lying not parallel to a grinding surface defined by a lower surface of the annular grindstone assembly (figs. 4-5, paragraphs 0016-0019 of the attached translation), and 
wherein the second grinding step includes a second adjusting step of adjusting the rotational axis of the chuck table with respect to the rotational axis of the grinding wheel such that the portion of the holding surface is lying parallel to the grinding surface (figs. 8-9, paragraph 0026 of the attached translation).  
Toshiyuki  does not explicitly teach after the first grinding step, a grinding unit lifting step of lifting the grinding unit to separate the annular grindstone assembly from the substrate; and 
after the grinding unit lifting step, a second grinding step; 
wherein the grindstone assembly is annular; 
the grinding unit including the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base.
However, Fumi teaches a method and apparatus for grinding a substrate including a grinding unit lifting step of lifting the grinding unit to separate the annular grindstone assembly from the substrate (Fumi teaches before the workpiece is formed to a desired finished thickness, the wheel is raised to stop the grinding temporarily (paragraph 0039 of the attached translation) and adjustments are made). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshiyuki to incorporate the teachings of Fumi to provide a lifting step between the grinding steps. Specifically, it would have been obvious to, after the first grinding step, lift and separate the grinding unit from the substrate. Doing so would temporarily stop the grinding process which would allow the adjustments to be made. Additionally, by lifting and separating the grinding unit from the substrate after the first grinding step, defects and collisions can be avoided during the next adjustment step. 
Toshiyuki in view of Fumi does not explicitly teach wherein the grindstone assembly is annular; 
the grinding unit including the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base.
However, Gokita teaches a method and device of grinding a hard substrate wherein as shown in fig. 2, the grinding wheel includes an annular base and a grinding wheel 327 annularly attached to the lower surface of the base 326 (paragraph 0014 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toshiyuki in view of Fumi to incorporate the teachings of Gokita to provide wherein the grindstone assembly is annular, the grinding unit including the grinding wheel that has an annular wheel base and the annular grindstone assembly disposed on a surface of the annular wheel base. Doing so would have been a simple substitution (MPEP 2143) of one known grinding wheel configuration (as taught by Gokita) for another known grinding wheel configuration (as taught by Toshiyuki) to obtain the predictable results of grinding the substrate. Additionally, doing so would allow the device to function as intended. 
Regarding claim 2, Toshiyuki, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toshiyuki, as modified, teaches wherein completion of the first grinding step results in a substrate in which an outer circumferential portion of the substrate is thinner than an inner circumferential portion of the substrate (fig. 5 of Toshiyuki).
  Regarding claim 3, Toshiyuki, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toshiyuki, as modified, teaches wherein completion of the second grinding step results in a substrate in which the outer circumferential portion of the substrate and the inner circumferential portion of the substrate are of an approximately equal thickness (fig. 9 of Toshiyuki).  
Regarding claim 4, Toshiyuki, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, Toshiyuki, as modified, teaches wherein completion of the second grinding step results in a substrate in which the outer circumferential portion of the substrate and the inner circumferential portion of the substrate are of an approximately equal thickness (fig. 9 of Toshiyuki).
Response to Arguments
5. Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant argues Fumi in view of Gokita does not teach the amended claim language. However, Fumi in view of Gokita was not relied upon to teach the amended claim language. Rather, Toshiyuki in view of Fumi and further in view of Gokita was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723